DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed May 9, 2022.   Claims 1, 3 and 5-16 are pending and an action on the merits is as follows.	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Teich on May 31, 2022.

The application has been amended as follows: 
Claim 1 lines 15-17, after the word “meters” delete the phrase—from the departing point on the rim of the rope wheel, below a radial plane of the rope wheel where the rope is unsupported by the rope wheel in the thickness direction, and on an opposite of—and replace with the phrase—below a radial plane of the rope wheel corresponding to the departing point on the rim of the rope wheel, and on an opposite side of—
Claim 16 lines 12-14, after the word “meters” delete the phrase—from the departing point on the rim of the rope wheel, below a radial plane of the rope wheel where the rope is unsupported by the rope wheel in the thickness direction, and on an opposite of—and replace with the phrase—below a radial plane of the rope wheel corresponding to a departing point on a rim of the rope wheel, and on an opposite side of—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 16: The prior art does not teach nor suggest an elevator arrangement or rope position detector, comprising: a rope being a rod elastically bendable away from a straight form while under a bending tension and urged towards the straight form as the bending tension drops; and a rope position detector/sensing member arranged to, detect displacement of the rope over a limit position in a thickness direction of the rope at a detection point as the rope shifts towards the limit position in response to the bending tension dropping as the rod is urged towards the straight form with the rope position detector/sensing member being positioned relative to a rope wheel based on a recoil of the rod as the rod is urged towards the straight form as the bending tension of the rod drops such that the detection point is between .15 and .35 meters below a radial plane of the rope wheel corresponding to a departing point on a rim of the rope wheel, and on an opposite side of the rope from the rope wheel , and trigger one or more actions in response to detecting the displacement of the rope in the thickness direction of the rope over the limit position.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 3 and 5-15 depend from claim 1 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 31, 2022